Martin Ch. J.:
The Board of Supervisors of Saginaw county is clothed with legislative as well as executive power; and while the county may be made liable for its acts in the exercise of the executive, it can not for its exercise of legislative power. The determination that it was necessary to build a bridge across the Tittibawassee river, and the whole action of the Board in relation thereto, were legislative, and whether any portion was usurpation or not, no action can be maintained against the county for any consequences resulting therefrom. What would be a nuisance if erected by an individual, is not such when erected by authority of law and by the public, so as to confer a right of private action against the public therefor ; and the same principle I think controls in this case that would had the bridge ■been built by authority of the Legislature.
The judgment of the Court below is affirmed.
The other Justices concurred.